NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                              FILED
                            FOR THE NINTH CIRCUIT
                                                                              SEP 11 2018
                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
JUAN RAMON MADRIGAL                              No.   15-71398
NAVARRO,
                                                 Agency No. A092-244-654
              Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 16, 2018
                            San Francisco, California

Before: SCHROEDER, TORRUELLA,** and RAWLINSON, Circuit Judges.

      Juan Madrigal Navarro (Madrigal) petitions for review of a decision by the

Board of Immigration Appeals (BIA) affirming a ruling by the Immigration Judge

(IJ) that Madrigal was statutorily ineligible for cancellation of removal, asylum,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Juan R. Torruella, United States Circuit Judge for the
First Circuit, sitting by designation.
and withholding of removal based on his conviction for possession of cocaine base

for sale in violation of California Health & Safety Code § 11351.5.

      Madrigal contends on appeal that the BIA engaged in impermissible

factfinding and that inadequate sign-language interpretation violated due process.

We do not agree.

      Madrigal does not dispute that he was convicted of a violation of California

Health & Safety Code § 11351.5, or that the conviction constitutes an aggravated

felony barring him from asylum relief. Rather, he argues that the conviction

should not be considered a particularly serious crime barring him from withholding

of removal. Specifically, Madrigal attempts to make a distinction between the IJ’s

finding that Madrigal associated with members of a street gang involved with

drugs, and his characterization of his cohorts as “just bad people.” However, we

must accept the factual findings made by the IJ unless the evidence compels a

contrary result. See Abufayad v. Holder, 632 F.3d 623, 629 (9th Cir. 2011), as

amended. The evidence in this case does not do so where Madrigal explicitly pled

guilty to a drug trafficking offense.

      Madrigal also contends that the BIA engaged in impermissible factfinding.

However, the BIA merely noted the absence of evidence to rebut the presumption

that a drug trafficking aggravated felony is a particularly serious crime. Comments


                                         2
on the lack of evidence do not equate to impermissible factfinding by the BIA. See

Perez-Palafox v. Holder, 744 F.3d 1138, 1145 (9th Cir. 2014) (concluding that no

impermissible factfinding occurred when the BIA applied the law to the facts

found by the IJ).

      Finally, Madrigal asserts that he was deprived of due process because of

inadequate sign-language interpretation. However, because Madrigal is ineligible

for any relief, any due process violation was harmless. See Yan Liu v. Holder, 640

F.3d 918, 931 (9th Cir. 2011), as amended.1

      PETITION DENIED.




      1
        Madrigal’s speculation that he might have shown government involvement
to qualify for relief under the Convention Against Torture is too speculative to
establish prejudice. See Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011).
                                        3